Citation Nr: 1613711	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-44 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral calcaneal bone spurs of the feet.

2.  Entitlement to service connection for a calcaneal bone spur of the right ankle.

3.  Entitlement to service connection for a disability manifested by a chronic cough, to include as secondary to service-connected gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1980 and from January 2002 to February 2009.  The Veteran also served in the Army Reserves with periods of Inactive Duty for Training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in Oakland, California, now has jurisdiction over this case.     

The Board has restated the issues on appeal.  First, the Board observes that the Veteran's VA Form 21-526, Application for Compensation and/or Pension, submitted in March 2009, claims service connection for bilateral calcaneal bone spurs of the foot, and service connection for a calcaneal bone spur of the right ankle.  The August 2009 rating decision denied service connection for both conditions.  The Veteran's notice of disagreement, submitted in April 2010, states only that he disagrees with the decision as to "my calcaneal bone spur."  Similarly, his VA Form 9, submitted in October 2010, refers only to "the calcaneal bone spur."  Giving a liberal reading to these filings, the Board thus construes the issues on appeal as including the claims for service connection for both a calcaneal bone spur of the right ankle and for bilateral calcaneal bone spurs of the foot.  See 38 C.F.R. § 20.202; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed"); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("'[T]he Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision.'") (quoting Solomon v. Brown, 6 Vet. App. 396, 402 (1994)).

The Board has also recharacterized the issue of entitlement to service connection for a chronic cough so as to contemplate any diagnosed disability that is determined to manifest in a chronic cough.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Additionally, in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a disability manifested by a chronic cough has been expanded to include entitlement under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

A Travel Board hearing was held in January 2016, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral calcaneal bone spurs of the feet, service connection for a calcaneal bone spur of the right ankle, and service connection for a chronic cough disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the Travel Board hearing held in January 2016, prior to the promulgation of a decision regarding entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, the Veteran informed the undersigned VLJ that he wished to withdraw his appeal as to this issue.


CONCLUSION OF LAW

On the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.

REMAND

As to the issues of service connection for bilateral calcaneal bone spurs of the feet, a calcaneal bone spur of the right ankle, and a chronic cough disorder, remand is necessary for further development.

The Veteran's service treatment records reflect that he was diagnosed with a calcaneal bone spur of the right ankle in February 2008, during active duty, and that he was diagnosed with and treated for bilateral calcaneal spurs of the feet, in November and December of 2006, also during active duty.  

The Veteran was provided a VA foot examination in March 2009.  The report of examination reflects that the examiner did not review the Veteran's claims file or medical records.  In addition, despite noting symptoms of tenderness in the heels of the Veteran's left and right feet, the examiner did not opine as to whether the Veteran has a current diagnosis of bilateral calcaneal bone spurs, or discuss the Veteran's medical history as to this condition.  

The Veteran also had a VA general medical examination in March 2009.  The report of this examination states that "a computer medical record was reviewed," but "it contained no information."  There is no evidence that the Veteran's claims file or service treatment records were reviewed.   Although the Veteran's right ankle was examined, the report of examination does not discuss his history of a calcaneal spur or whether a current diagnosis is warranted.  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id. (internal quotation marks omitted); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although it is not necessary that an examiner review the claims file prior to providing an opinion, the Court has held that an adequate examination requires that the examiner providing the report be fully cognizant of the claimant's past medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (Vet. App. 2008); see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify that he has read the entire claims file where it is clear from the report that he has done so and is familiar with the claimant's extensive medical history).  

In this case, there is no evidence that the March 2009 VA examiners were cognizant of or considered the Veteran's past medical history as to bilateral calcaneal bone spurs of the foot and a calcaneal bone spur of the right ankle.  Moreover, the reports do not provide sufficiently detailed descriptions of the disabilities at issue.  For these reasons, the Board finds that remand is warranted to obtain an adequate VA examination.  

The Veteran's claim for service connection for a chronic cough disorder also requires remand.  The Veteran's service treatment records demonstrate that the Veteran experienced a chronic cough during service, and that a number of causes were considered for the cough, including bronchitis, allergy, asthma, post-nasal drip, and gastroesophageal reflux disease (GERD).  However, the report of the March 2009 VA general medical examination does not take this history into consideration.  Moreover, the March 2009 examiner found that an etiology was not established for the chronic cough, but did not provide a rationale for this conclusion.  For these reasons, the March 2009 examination is inadequate as to the issue of service connection for a chronic cough disorder.  See Barr, 21 Vet. App. at 311; Green, 1 Vet. App. at 124.    

In addition, service treatment records from January 2009 include a notation that the Veteran's chronic cough might be due to GERD.  The Veteran is already service connected for GERD, and the record raises the theory of service connection for chronic cough as secondary to GERD.  However, secondary causation was not addressed in the March 2009 VA examination.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Thus, on remand, an examination and opinion must be obtained as to entitlement under a theory of secondary service connection for the Veteran's chronic cough disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any calcaneal bone spurs of the foot, bilateral.  The claims file, including a copy of this remand, must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following: 

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any calcaneal bone spurs of the foot, bilateral, were caused by or are otherwise related to the Veteran's active service. 

All opinions provided must be supported by a clear and full rationale.

2.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any calcaneal bone spur of the right ankle.  The claims file, including a copy of this remand, must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following: 

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any calcaneal bone spur of the right ankle was caused by or is otherwise related to the Veteran's active service.

3.  Provide the Veteran with a notification letter advising him of the evidence necessary to substantiate a claim for secondary service connection for a chronic cough disorder.

4.  Schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and etiology of any diagnosed chronic cough disorder, or any disability manifested by a chronic cough.  The claims file, including a copy of this remand, must be made available to the examiner and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner must respond to the following: 

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's chronic cough disorder, or any disability manifested by a chronic cough, had onset during, was caused by or is otherwise related to his active service. 

b.  If not, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the chronic cough is proximately due to or the result of the Veteran's service-connected GERD or any other service-connected disability.

c.  If not, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the chronic cough is aggravated by the Veteran's service-connected GERD or any other service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All opinions provided must be supported by a clear and full rationale.

5.  Thereafter, and following any other indicated development, the AOJ should readjudicate the appealed service connection issues in light of all the evidence of record.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The Veteran should then be afforded an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


